698 S.E.2d 71 (2010)
STEINKRAUSE
v.
TATUM.
No. 018A10.
Supreme Court of North Carolina.
May 17, 2010.
George B. Currin, Raleigh, for Karen Steinkrause.
Jess D. Mekeel, Assistant Attorney General, for George Tatum; Christopher W. Brooks, Assistant Attorney General, for George Tatum, et al.
The following order has been entered on the motion filed on the 12th of May 2010 by State of NC for Extension of Time to File Brief:
"Motion Allowed by order of the Court in conference this the 17th of May 2010."
State of NC shall have up to and including the 16th day of June 2010 to file and serve his/her brief with this Court.